EXHIBIT 10.81

 

 

EXTENSION OF MATURITY DATE OF CONVERTIBLE DEBENTURE

 

This Extension of Maturity Date of Convertible Debenture (“Extension”) is by and
between the individual or entity named on an executed counterpart of the
signature page hereto (each such signatory is referred to as “Holder”) and
OmniComm Systems, Inc., a Delaware corporation (“Maker”) and is entered into as
of the day the last Holder executes a copy of this Extension.

 

WHEREAS, Maker has delivered to each Holder that certain 12% Convertible
Debenture Series 08-04 of the Maker (“Convertible Debenture”) dated December 16,
2008 in the aggregate to all Holder in the principal of $100,000.

 

WHEREAS, the Maturity Date of the Convertible Debentures, as that term is
defined in the Convertible Debenture, is of January 01, 2015, and all principal
and interest due thereunder remain unpaid as of the date hereof.

 

WHEREAS, the parties have agreed to extend the Maturity Date.

 

WHEREAS, each holder has all requisite power, authority, and capacity to enter
into this Extension and to extend the Maturity Date of the Convertible
Debenture.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, each Holder and the Maker hereby agree as follows:

 

 

1.

Recitals. The foregoing recitals are true and correct.

 

 

2.

Extension of Maturity Date. The Maturity Date is hereby extended to April 01,
2016.

 

 

3.

No Other Changes. Except as specifically set forth herein, all other terms and
conditions of the Convertible Debenture remain in full force and effect.

 

 

4.

Warrants Extension. Maker hereby agrees to extend the expiration date on the
Warrants issued in connection with the Convertible Debenture on December 16,
2008, which were originally expected to expire on January 01, 2015. The new
expiration date is April 01, 2016.

 

IN WITNESS WHEREOF, this Extension of Maturity Date of Convertible Debenture is
executed as of the day and date the last Holder executes a copy of this
Extension.

 

 

OmniComm Systems, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas E. Vickers

 

 

 

 

Thomas E. Vickers

 

 

 

 

Chief Financial Officer

 

   

[HOLDERS SIGNATURE PAGE FOLLOWS]

  

 
 

--------------------------------------------------------------------------------

 

 

[EXTENSION OF MATURITY DATE OF CONVERTIBLE DEBENTURE SIGNATURE PAGE]

 

IN WITNESS WHEREOF, the undersigned represents that it has caused this extension
of Maturity Date of Convertible Debenture and Warrants to be duly executed on
its behalf (if an entity, by one of its officers thereunto duly authorized) as
of the date written below.

 

 

HOLDER:

 

 

Noesis International Holdings

Printed Name of Holder

 

 

 

By: /s/ Nico Letschert

(Signature of Holder or Authorized Person)

 

 

Nico Letschert

Printed Name and Title if Authorized Person

 

 

 

April 28, 2014

Date